Case 1:15-cv-06049-JSR Document 168-3 Filed 04/03/20 Page 1 of 2

Carlos A Cruz

Spanish Interpreter

2033 Powell Avenue Mobile (917) 650-1178
Bronx, N.Y. 10472 Languagearts76@msn.com

Attention:

To:

Re:

Case name
& Date:

Witness
D.O.L:

Held at:

Attorney:

Total Due:

INVOICE NO: 201609220DC

Steven Ross

Law Offices of Ross & Asmar
499 7" Avenue

23" floor

S. Tower

New York, N.Y. 10018

Tel (212) 736-4201

Fax (212) 736-2873

Invoice for interpreting services

September 22, 2016
Manuel De Jesus Rosario
-against-
Mis Hijos Deli Corp. Palma Grocery., 251 E 13rd Street Realty, LLC, Jose Palma,Leonida
Collado & Junior Palma

Jose Joaquin Palmas

N/A (Labor law)

Law Offices of Ross & Asmar
499 7" Avenue

234 floor

S. Tower

New York, N.Y. 10018

Steven Ross

$600.00

Please make check payable to Carlos Cruz using address provided above. If there are any questions regarding this
invoice please contact me using the email or telephone no.provided above. Thank you very much.

I)

Ne, S50r

I\"}\>

—_

 
Case 1:15-cv-06049-JSR Document 168-3 Filed 04/03/20 Page 2 of 2

 

   

    

  

sonessmes  raetar ars NERD ERE Seg ene aetes “peepee earn cateanga cima ere: Sees So aR rena, tr ere ergo eo RaN RE Ts
i inj PSR RDA oh GGA Bat ana ee LE, gn ke elect aia oa wes ee Dis OO aid Mn ahagon gaa shoe Seca SONS home aaa GPE

            
 

 

WOESCIAEES “wt200 a2 055000
WSIS Joep, AAG S SSR HO!

WwOo‘eseUg AM,
‘WN ‘yueg aseyD UBBsoWdr

ey ASVWHD

~~ Parl BANAL Wie

[O09 ¢ | TT RAM) SA ABY FO BaaH0
. JD

 

 

 

 

 

 

 

 

mmm mene aL]
dip hi-ci €089-81001 AN ‘MHOA MAN
ZOSP-9EL-Z12 E214 “SAV NOIHSV4 66P

MV1 LV AANHOLLV
OTT eVINSV 8 SSO

 

 

   
